MITCHELL, J.
I concur in the result, but prefer to put it exclusively on the ground that, under the provisions of the policy, notice to defendant and notation on the policy of the change of ownership resulting from the foreclosure of plaintiff’s mortgage were not necessary to preserve the insurance as to plaintiff’s interest as mortgagee. The proviso that the mortgagee should notify the defendant of any change of ownership which should come to its knowledge evidently has reference only to changes resulting from the acts of the mortgagor or owner of the equity of redemption.
COLLINS and CANTY, JJ., concur with MITCHELL, J.